United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3688
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                     Eric Butler

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                          Submitted: November 15, 2021
                              Filed: March 3, 2022
                                  [Unpublished]
                                 ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Eric Butler was convicted of using a facility of interstate commerce to attempt
to entice a minor to engage in sexual activity, in violation of 18 U.S.C. § 2422(b).
The district court 1 sentenced Butler to a 135-month term of imprisonment to be

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
followed by a 20-year term of supervised release. One of his special conditions of
supervised release requires Butler to submit to periodic polygraph testing at the
discretion of the probation officer to ensure Butler is complying with the supervision
conditions and treatment program. Butler appeals, claiming the sentence is
substantively unreasonable and the polygraph testing condition involves a greater
deprivation of liberty than is reasonably necessary.

       In September 2019, Butler responded to a Craigslist advertisement from a
purported 13-year-old-girl in town for a couple days and looking for someone to
show her around. The post was part of an undercover online child exploitation sting
operation that took place during the Bikes, Blues, and BBQ motorcycle rally held
annually in Northwest Arkansas. When Butler arrived at the pre-arranged meeting
location for the purpose of engaging in a sexual encounter with the 13-year-old, law
enforcement arrested him. Butler gave a false name to the officers. At the
sentencing hearing, the district court noted Butler’s history of using false identities
to facilitate crimes. Butler’s advisory Sentencing Guidelines range was 120 to 150
months, based upon a total offense level of 27 and criminal history category V. After
considering all of the aggravating and mitigating circumstances that had been
presented, the district court sentenced Butler to a within-Guidelines term of 135
months’ imprisonment. The mid-range sentence was due to the court’s substantial
concern about public safety, both in terms of the likelihood that Butler will reoffend
and his inability to be deterred.

       We review the substantive reasonableness of a sentence for abuse of
discretion. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(citing Gall v. United States, 552 U.S. 38, 51 (2007)). The district court’s decision
to assign greater weight to some aggravating factors than to mitigating factors is
“well within its wide sentencing latitude.” United States v. Pickar, 666 F.3d 1167,
1169 (8th Cir. 2012). Because we presume a term of imprisonment within the
advisory Guidelines range is reasonable, United States v. Mitchell, 2 F.4th 786, 790
(8th Cir. 2021), and Butler has not rebutted the presumption or otherwise shown the
district improperly weighed the sentencing factors, we find no abuse of discretion.
                                         -2-
       Butler also contends in a supplemental brief that a 20-year term of supervised
release, despite being statutorily authorized, is substantively unreasonable. See
Holguin-Hernandez v. United States, 589 U.S. ___, 140 S. Ct. 762, 766-67 (2020)
(explaining that a defendant need only advocate for a shorter sentence to preserve
substantive reasonableness challenge to the sentence). Butler claims that the district
court recognized but did not properly weigh mitigating factors and erred by deciding
not to vary upward on the term of imprisonment and instead imposing a longer
period of supervised release. The longer period of supervised release was in
reference to what the district court might otherwise have ordered or had ordered in
other similar cases. A number of factors, including the nature of the instant offense,
Butler’s prior convictions for stalking and domestic assault, Butler’s history of
noncompliance while on probation resulting in at least four revocations, and Butler’s
long-standing mental health issues, strongly suggest the district court was reasonable
in determining that a substantial period of oversight following completion of his
prison term was consistent with the sentencing goals in 18 U.S.C. § 3553(a). The
district court acted well within its sentencing discretion and did not impose a
substantively unreasonable term of supervised release. See United States v. Lowry,
595 F.3d 863, 867 (8th Cir. 2010) (affirming 30-year term of supervision following
conviction for failing to register as a sex offender when defendant had a history of
registration violations).

        We review the conditions of supervised release imposed by the district court
for abuse of discretion. United States v. Smith, 960 F.3d 1107, 1109 (8th Cir. 2020)
(citation omitted). A district court may impose a supervised release condition if it:
(1) is reasonably related to the 18 U.S.C. § 3553(a) factors; (2) involves no greater
deprivation of liberty than reasonably necessary for the purposes in 18 U.S.C. §
3553(a); and (3) is consistent with any pertinent policy statements by the Sentencing
Commission. 18 U.S.C. § 3583(d). We have determined that “[p]olygraph testing
supports the Sentencing Commission’s policy that sex offenders participate in a
program for treatment and monitoring,” Smith, 960 F.3d at 1110, and that a
defendant’s lack of candor is an appropriate consideration when imposing a
polygraph requirement during the period of supervision, United States v. Newell,
                                         -3-
915 F.3d 587, 590-91 (8th Cir. 2019). Here, the district court noted Butler’s
“demonstrable history of lying, cheating, and stealing.” Given the nature of the
offense combined with Butler’s documented history of lying, the district court did
not abuse its discretion in imposing the polygraph testing condition.

      We affirm the judgment of the district court.
                      ______________________________




                                       -4-